          Case 1:20-cv-10510-DJC Document 29 Filed 02/18/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


HELENI THAYRE, Plaintiff,

v.

TOWN OF BROOKLINE and JESSE
GELLER, JOHANNA SCHNEIDER, MARK                            Civil Action No. 1:20-cv-10510
ZUROFF, KATE POVERMAN, LARK
PALERMO, and RANDOLPH
MEIKLEJOHN, as they are members of the
BROOKLINE ZONING BOARD OF
APPEALS, DANIEL BENNETT as Building
Commissioner for the TOWN OF
BROOKLINE, JOSEPH BRAGA as Deputy
Building Commissioner, and ROBERT
DOUGAN as Building Inspector, Defendants.


DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO CERTIFY QUESTION
          TO MASSACHUSETTS SUPREME JUDICIAL COURT

       Defendants respectfully submit this Opposition to Plaintiff Heleni Thayre’s Motion to

Certify Question to Massachusetts Supreme Judicial Court (the “Motion”). Plaintiff appears to

have filed the motion in further opposition to the Defendants’ pending motions to dismiss

pendant state constitutional claims that are parallel to and governed by principles similar to her

federal constitutional claims. Plaintiff’s apparent effort to further delay the disposition of

Defendant’s pending motions to dismiss is unavailing.

       The First Circuit has stated that it is appropriate for the federal courts to deny a request to

certify a question of state law to the Massachusetts Supreme Judicial Court (“SJC”) pursuant to

SJC Rule 1:03 when “‘the course [the] state court[ ] would take is reasonably clear.’” Shaulis v.

Nordstrom, Inc., 865 F.3d 1, 6 n.3 (2017) (quoting Easthampton Sav. Bank v. City of Springfield,

736 F.3d 46, 50 (1st Cir. 2013)). “The fact ‘[t]hat a legal issue is close or difficult is not

normally enough to warrant certification,’ since otherwise cases involving state law ‘would
                                                   1
          Case 1:20-cv-10510-DJC Document 29 Filed 02/18/21 Page 2 of 3




regularly require appellate proceedings in two courts.’” Id. (citing Boston Gas Co. v. Century

Indem. Co., 529 F.3d 8, 15 (1st Cir. 2008)).

       Here, the State law governing Plaintiff’s State constitutional claims is neither close nor

difficult. Both the Defendants’ memorandum in support of their motions to dismiss [Dkt # 6]

and Plaintiff’s Opposition to the motions [Dkt # 21] cite Massachusetts governing law that

closely tracks the federal constitutional analysis. The course a State court would take is clear.

       For these reasons and the principles set forth in the Defendants’ memorandum in support

of their motions to dismiss (which the Defendants incorporate herein), the Defendants

respectfully ask the Court to deny the Motion.

                                               Respectfully submitted,
                                               DEFENDANTS TOWN OF BROOKLINE, JESSE
                                               GELLER, JOHANNA SCHNEIDER, MARK
                                               ZUROFF, KATE POVERMAN, LARK
                                               PALERMO, and RANDOLPH MEIKLEJOHN, as
                                               they are members of the BROOKLINE ZONING
                                               BOARD OF APPEALS, DANIEL BENNETT as
                                               Building Commissioner for the TOWN OF
                                               BROOKLINE, JOSEPH BRAGA as Deputy
                                               Building Commissioner, and ROBERT DOUGAN
                                               as Building Inspector,

                                               By their attorneys:


                                               _____/s/ Patricia Correa_____________
                                               Patricia Correa (BBO # 560437)
                                               Email: pcorrea@brooklinema.gov
                                               Jonathan Simpson (BBO # 660841)
                                               Email: jsimpson@brooklinema.gov
                                               Office of Town Counsel
                                               Town of Brookline
                                               333 Washington St., 6th Floor
                                               Brookline, MA 02445
                                               Tel: (617) 730-2190
                                               Fax: (617) 264-6463

Date: February 18, 2021

                                                  2
          Case 1:20-cv-10510-DJC Document 29 Filed 02/18/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, Patricia Correa, hereby certify that on the above-referenced date, this document, filed
through the ECF system, was sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF), and was sent by U.S. Mail, postage prepaid, to all non-
registered participants who have appeared in this case.

                                                     /s/ Patricia Correa
                                                     __________________________________
                                                     Patricia Correa




                                                 3
